Citation Nr: 1809090	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-44 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness.

2.  Entitlement to service connection for a right great toenail disability.

3.  Entitlement of service connection for a bilateral wrist disability.

4.  Entitlement to service connection for frequent urination.

5.  Entitlement to a compensable rating for right knee patellofemoral pain syndrome prior to September 18, 2008, and in excess of 10 percent thereafter.

6.  Entitlement to a compensable rating for left knee patellofemoral pain syndrome prior to September 18, 2008, and in excess of 10 percent thereafter.

REMAND

The Veteran served on active duty from December 1977 to January 1998 and September 2004 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Most recently, in May 2016, the Board remanded this matter for further evidentiary development.

The issues of earlier effective dates for service-connection for left sciatica, patellofemoral pain syndrome of the left knee, patellofemoral pain syndrome of the right knee, tinnitus, bone harvest from left iliac crest, and degenerative joint disease of the low back have been raised by the Veteran in June 2016 and December 2017 statements, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b).  

Disability Manifested by Dizziness

The Veteran seeks service connection for a disability manifested by dizziness.  She reports a history of occasional episodes of light-headedness since 1998, which she relates to having slipped on a wet floor and hitting the left side of her head in service and pain medication (Motrin 800mg) required for her service-connected knee and back disabilities.  The Veteran has submitted warning labels that show that Motrin may cause dizziness.

In December 2008, a VA examiner acknowledged the Veteran's complaints of dizziness and noted that she takes Motrin 800mg three times daily.  The examiner stated that the Veteran "has no side effects from the Motrin."  The examiner opined that there was no pathology to render a diagnosis for the Veteran's reported dizziness.
 
Pursuant to the May 2016 Board remand, the Veteran was afforded a VA examination in July 2017 to obtain additional explanation as to why the Veteran's dizziness is not attributable to Motrin, specifically in light of the warning labels that show Motrin may cause dizziness.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no objective evidence of dizziness on the day of examination.  The examiner acknowledged that dizziness was noted on the December 2008 VA examination, but stated there was no further indication of such symptoms in the Veteran's medical file.  The examiner further explained that the Veteran was not examined for dizziness during active duty service nor was there any evidence to indicate an association of dizziness as a side effect of medication, namely Motrin 800 mg.  The examiner concluded by noting that the Veteran's symptoms were subjective only.  

The Board finds that this examination is inadequate as the examiner improperly focused on the fact that the Veteran's reported symptoms were subjective only.  This is not relevant as a lay person is capable of reporting a symptom of dizziness.  Moreover, the examiner improperly focused on whether such symptoms manifested on the day of the examination rather than at any point during the course of the appeal.  Thus, on remand a new opinion is necessary to determine if there is an underlying disability causing the Veteran's symptoms of dizziness, and, if so, if such disability is related to active duty military service, including to the medication taken (Motrin) to treat service-connected conditions.  

Right Great Toenail Disability

The Veteran seeks service connection for a right great toenail disability.  She reports toenail discoloration in and since service, which she relates to a change in boots.  See, e.g., Board hearing (November 2015).

In December 2008, a VA examiner reported that there were no toenail abnormalities other than change in nail thickness and color.

Pursuant to the May 2016 Board remand, the Veteran was afforded a VA examination in July 2017 to clarify if the Veteran had a current diagnosis and address whether it was related to her reported symptoms of toenail discoloration in and since service.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's symptoms were subjective only and that objective examination was normal.  The examiner stated that upon examination, there was no objective evidence of right great toenail infection and no diagnosis was warranted.  The examiner noted that the December 2008 VA examination discussed a complaint of right great toenail infection of the nail, which was noted to be diagnosed in January of 2007.  At the December 2008 VA examination, the examiner noted that the Veteran's right great toe was noted to cover "approximately one-fifth of the nail bed at the right great toe, with a change in the nail color and thickness."  The July 2017 VA examiner determined that although the Veteran reports continued current right great toenail fungal infection since 2007, there was no evidence of a current right great toenail condition and the claims file was silent for any further evaluation of right great toenail infection since the 2008 VA examination.  The examiner additionally stated that there was no chronicity in care, no evidence of a chronic condition, and that a nexus had not been established.

The Board finds that this examination is inadequate as the examiner improperly focused on whether the symptoms manifested on the day of the examination rather than at any point during the course of the appeal.  In this regard, the Veteran is competent to report problems with her toenails.  Indeed, the December 2008 VA examiner noted the Veteran's complaint of right great toenail infection of the nail and observed that the Veteran's right great toe covered "approximately one-fifth of the nail bed at the right great toe, with a change in the nail color and thickness" upon current examination.  Thus, on remand a new opinion is necessary to determine what diagnosis if any the Veteran has had at any point during the appeal period to account for the reported right great toenail symptoms, and whether this diagnosis is related to service.  See McLain, 21 Vet. App. 319 (2007).


Bilateral Wrist Disability

Pursuant to the May 2016 Board remand, the Veteran was afforded a VA examination in July 2017.  The examiner was to provide an opinion as to whether it is at least as likely as not that any diagnosed wrist disability is related to the Veteran's active service.  In doing so, the examiner was to, in part, address the Veteran's report of continuous wrist pain in and since service.  However, in providing a negative nexus opinion, the examiner stated that there is a five year gap between the Veteran's 2008 complaint of wrist pain and May 2014 examination; there is no further documentation of wrist pain between May 2014 and current examination date.  The examiner did not address any lay statements in the rationale, to include the Veteran's report of continuous wrist pain in and since service, and the opinion is therefore inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical reports to provide a negative opinion).  Therefore, the Board finds that a remand is necessary in order to obtain another VA opinion which addresses the above deficiency.

Urinary Incontinence

Pursuant to the May 2016 Board remand, the Veteran was afforded a VA examination in July 2017.  In providing a negative opinion regarding whether the Veteran's urinary incontinence and overactive bladder are at least as likely as not related to the Veteran's active service, the examiner stated that there is no evidence of record that there was a stress urinary incontinence or overactive bladder condition reported prior to December 2008.  However, the record shows that the Veteran has reported frequent urination beginning around 1993 and indeed her July 1997 retirement examination reflects a report of frequent urination.  An opinion is necessary to determine whether the Veteran's report of frequent urination beginning in at least July 1997 was an early manifestation of her present stress urinary incontinence or overactive bladder condition.  

Furthermore, while the examiner's opinion appears to address causation, it does not address whether the Veteran's stress urinary incontinence or overactive bladder is aggravated by the Veteran's service-connected psychiatric and back disorders. 

Bilateral Knees

The Veteran was last afforded a VA examination determine the current severity of her service-connected right and left knee disabilities in December 2008.  While the examination report contains initial range of motion testing, it does not contain all of the range of motion findings necessary for the Board to competently determine the appropriate disability rating for the Veteran's service-connected right and left knee disabilities.  Specifically, the VA examination report does not provide the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information as required by 38 C.F.R. § 4.59 (2017), which concerns painful motion of the musculoskeletal system.  Because the December 2008 VA examiner did not conduct all such tests, the Board finds that the examination is inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, on remand, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

In addition, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court of Appeals for Veterans Claims noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10. 

During the December 2008 VA examination, the Veteran reported that her knees were weak and stiff.  She further reported her knees gave way approximately once a month, but she always caught herself.  She also stated that her knees were easily fatigued and lacked endurance.  Because the December 2008 VA examination does not contain information regarding the amount, if any, of functional loss in terms of additional range of motion loss experienced by the Veteran during any flare-ups of her bilateral knees consistent with Sharp, this examination is insufficient for adjudication purposes.  Therefore, on remand, the requested examination should also address the Veteran's flare-ups.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Obtain an opinion from an appropriate medical professional as to the nature and etiology of the Veteran's claimed disability manifested by dizziness, from a VA examiner other than the examiner who provided the July 2017 VA examination.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must determine whether the Veteran has any disability manifested by dizziness that has been present at any point during the pendency of the appeal (even if the disorder has since resolved).  In so doing, the examiner must consider the Veteran's competent and credible reports of dizziness.  If the examiner finds that the Veteran does not have a disability manifested by dizziness, he or she should so state in the report and provide an explanation for that conclusion.

For each diagnosis identified at any point during the appeal period, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in or is etiologically related to any incident of the Veteran's military service, to include her report of having slipped on a wet floor and hitting the left side of her head in service.

For any disability manifested by dizziness found to exist at any point during the appeal, which is also found not to be directly related to military service, the examiner must further opine as to whether it is at least as likely as not that the Veteran's pain medication (Motrin 800mg) required for her service-connected knee and back disabilities caused or aggravated any currently diagnosed disability manifested by dizziness?  

In providing the requested opinion, the physician must review the warning labels submitted by the Veteran that show that Motrin may cause dizziness.

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, please attempt to establish a baseline level of severity of the diagnosed disability manifested by dizziness prior to aggravation by the pain medication (Motrin 800mg) required for her service-connected knee and back disabilities. 

3. Obtain an opinion from an appropriate medical professional as to the nature and etiology of the Veteran's claimed right great toenail disability, from a VA examiner other than the examiner who provided the July 2017 VA examination.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must determine whether the Veteran has any right great toenail disability that has been present at any point during the pendency of the appeal (even if the disorder has since resolved).

In so doing, the examiner must consider the Veteran's competent and credible reports of toenail discoloration in and since service, as well as, her reports of having a right great toenail infection since 2007.  The examiner must also comment upon the December 2008 VA examiner's objective findings that the Veteran's right great toe covered "approximately one-fifth of the nail bed at the right great toe, with a change in the nail color and thickness."  If the examiner finds that the Veteran does not have a right great toenail disability, he or she should so state in the report and provide an explanation for that conclusion.

For each diagnosis identified at any point during the appeal period, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in or is etiologically related to any incident of the Veteran's military service, to include a change in boots.

4. Schedule the Veteran for a VA orthopedic examination to determine the severity of her service-connected right and left knee disabilities.

If possible, such examination should be conducted during a flare-up.

The examiner should identify the current nature and severity of all manifestations of the Veteran's bilateral knee disability.

The examiner should record the range of motion of the left and right knees observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that so.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

If the Veteran endorses experiencing flare-ups of her left and/or right knee disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

5. Return the file to the VA examiner who provided the July 2017 VA examination for an addendum opinion. If the July 2017 VA examiner is not available, the file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed bilateral wrist strain is related to the Veteran's active service.

The examiner must specifically address the Veteran's report of continuous wrist pain in and since service.  The examiner is reminded that the mere absence of documented treatment cannot, alone, be used to disregard the Veteran's complaints as to symptoms during and after service.

6. Return the file to the VA examiner who provided the July 2017 VA examination for an addendum opinion. If the July 2017 VA examiner is not available, the file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's stress urinary incontinence and overactive bladder had their onset during service, or are otherwise related to service, to specifically include the Veteran's report of frequent urination, as noted in the her July 1997 retirement examination.

If not, the examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected psychiatric and back disorders caused or aggravated her stress urinary incontinence and overactive bladder.

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, the examiner must attempt to establish the baseline level of severity of the Veteran's stress urinary incontinence and overactive bladder prior to aggravation by the service-connected psychiatric and back disorders. 

7. Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Department of Veterans Affairs


